DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/07/2021 has been entered.
 
Response to Amendment
Claims 1-10, 17-22 are pending.
Claims 11-16 are canceled.
Claims 1, 5, 6, 7, 10, 17, 19, 20, 21 and 22 are amended.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “First base limiting part” as described in claim 17 and 20.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 17 and 20 recites “First base limiting part”. However, the written disclosure fails to disclose such feature.

The disclosure is objected to because of the following informalities:
 Claim 17 and 20 recites “First base limiting part”. However, no reference numeral associated with such structure is found in the written disclosure. In order to promote clarity and coherence of the claim language and the invention, the applicant should incorporate reference numeral in the written disclosure that clearly refers to the structure in the provided drawings. 
Appropriate correction is required.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The following claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
Claim 1: “hinging part” reads as “a part (generic placeholder) for connecting (function)…”
Claim 2: “Engaging parts” reads as “ a part (generic placeholder) for engaging (function)…”
Claim 4: “limiting part” reads as “ a part(generic placeholder) for limiting (function)…”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  


If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or 
pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 17-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 17 and 20 is/are led to be indefinite because it is unclear if “first base limiting part” refers to the “limiting groove 212” as disclosed in the written description or some other structure. The claim will be interpreted as being the limiting groove , however further clarification and correction are required. All the dependent claims inherit the issue. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laarhoven (US 5967356) in view of Murakami (JP 2003312659, provided by applicant).
Regarding claim 1, Laarhoven discloses, A folding box, comprising a base (30) and two pairs of opposite side plates (10,20), the base having a rectangular plate-shaped body (Fig.1) and two pairs of opposite protrusion edges (31,32) surrounding the periphery of the rectangular plate-shaped body (Fig.1), wherein the two pairs of opposite side plates (10,20) are hinged (Col.6, line:8-11) to the protrusion edges  (31,32)of the base (30) and are foldable relative to the base (Col.1, line:58-67), wherein, connecting parts (14,24)  are arranged at the bottom of the side plate (Col6, line:8-11), and corresponding base hinging parts (314,324) are arranged on the protrusion edge of the base (Fig.1) , wherein the connecting parts are hinged to the base hinging parts respectively (Fig.1), thus hinging the side plate to the base.
However, Laarhoven does not explicitly disclose that at least one pair of the two pairs of opposite protrusion edges are provided with first closed cavities extending along the length direction of the protrusion edges.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laarhoven to incorporate at least one pair of the two pairs of opposite protrusion edges are provided with first closed cavities extending along the length direction of the protrusion edges as taught by Marakami for the purpose of increasing the strength of the container while decreasing the weight . Implementation of hollow cavity to increase the strength of the container is well known in the art (Para 46).

	Regarding claim 2, Laarhoven- Murakami discloses all the elements of claim 1. Additionally, Laarhoven discloses a plurality of connecting parts (14,24) extend from the bottom of the side plate (10,20) and are spaced apart from each other (Fig.1) , and each of the connecting parts is provided with side plate engaging parts (14,24) ; and the protrusion edge (31,32) of the base (30) is provided with base engaging parts (314,324), wherein the base engaging parts (314,324) are arranged so that when the side plate is hinged to the base, the engaging parts of the base are engaged with the engaging parts of the side plate respectively (Fig.1).

Regarding claim 3, Laarhoven- Murakami discloses all the elements of claim 2.Additionally, Laarhoven discloses  a pocket (314,324; these are hinge receiving apertures that is located inside the peripheral protrusions; Hence considered to be pockets as shown in fig. 1 ) is formed in a position corresponding to the connecting part of the protrusion edge of the base (Fig.1) , the base engaging part is arranged in the pocket, and the side plate engaging part is arranged such that the side plate engaging .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laarhoven- Murakami as applied to claim 1 in view of Oregeldinger (US 8640912).
Regarding claim 4, Laarhoven- Murakami discloses all the elements of claim 1. However, Laarhoven- Murakami does not explicitly disclose the bottom of the side plate is further provided with first side plate limiting parts, and first base limiting parts are arranged at positions corresponding to the first side plate limiting parts on the base, wherein the first side plate limiting part is engagable with the first base limiting part to prevent the side plate from turning outwards when the side plate is in upright state.
Orgeldinger is in the field of endeavor and discloses the bottom of the side plate (6b) is further provided with first side plate limiting parts (52) , and first base limiting parts (Fig.8, the pocket is created to facilitate 52) are arranged at positions corresponding to the first side plate limiting parts on the base, wherein the first side plate limiting part is engagable with the first base limiting part  to prevent the side plate from turning outwards when the side plate is in upright state (Col 14, line 45-47, col 15,Lines 1-3; Col 15, Line 40-54).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laarhoven- Murakami to incorporate the bottom of the side plate that is further provided with first side plate limiting parts, and first base limiting parts are arranged at positions corresponding to the first side plate limiting parts on the base, wherein the first side plate limiting part is engagable with the first base limiting part to prevent the side plate from turning outwards when the side plate is in upright state as taught by Orgeldinger for the purpose of upfolding  the exterior wall while transferring  the necessitated forces to the floor (para 46). 

Claim 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laarhoven-Murakami as applied to claim 1 in view of Akira (JP2002104405). 
Regarding claim 5, Laarhoven- Murakami discloses all the elements of claim 1. However, Laarhoven-Murakami does not explicitly disclose the rectangular plate-shaped body is provided with second closed cavities, and the second closed cavities protrude from the main surface of the rectangular plate-shaped body.
Akira is in the field of endeavor and discloses a folding container that has closed cavities (11) that protrude from the main surface (Fig.10) of the rectangular  plate-shaped body (1). This is done for the purpose of making the product light without compromising the strength of the container (Para 10)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Laarhoven- Murakami to incorporate second closed cavities protrude from the main surface of the rectangular plate-shaped body as taught by Akira for the purpose of making the container light without compromising the strength of the container. 

Regarding claim 6, Laarhoven-Murakami-Akira discloses all the elements of claim 5. Additionally, Laarhoven-Murakami-Akira discloses the second closed cavities (Akira, Fig.10-12; 11; 21,22,29 are hollow ribs) are arranged on the main surface of the rectangular plate-shaped body opposite to the protrusion edges ( Since these hollow ribs are on the back surface of the rectangular plate-shaped body, these ribs are in the opposite side of the protrusion edges.).

Regarding claim 7, Laarhoven-Murakami-Akira discloses all the elements of claim 5.Additionally, Laarhoven-Murakami-Akira discloses the rectangular plate-shaped body is provided with at least two second closed cavities (22) parallel to one protrusion edge (Fig.10).
.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laarhoven-Murakami -Akira as applied to claim 5 in view of Stromberg (US 5671857) and Naruse (JP 2004284662).
Regarding claim 8, Laarhoven-Murakami -Akira discloses all the elements of claim 5.  However, Laarhoven-Murakami-Akira does not explicitly discloses the use of two pairs of opposite second closed cavities are arranged on the periphery of the base.
Stromberg is in the field of endeavor and discloses the use of two pairs of opposite reinforcing ribs that are arranged on the periphery of the base.

    PNG
    media_image1.png
    504
    542
    media_image1.png
    Greyscale

Closed cavities and ribs both are used in the art of containers for increasing the strength of the container. Naruse discloses a container that has closed cavities (19). As disclosed by Naruse, these 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Laarhoven-Murakami-Akira to incorporate two pairs of opposite second closed cavities and or ribs that are arranged on the periphery of the base as taught by Stromberg for the purpose of strengthening the container body as suggested by Naruse (“Since the present invention is constructed and operates as described above, the required strength can be obtained without using the conventional rib structure, which results from the rib structure. The problem of easy contamination is solved, and even when it is necessary to clean the dirt, there is no difficulty in cleaning such as a rib structure, so that the cleaning efficiency is good and more complete cleaning is possible.)

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Laarhoven-Murakami -Akira as applied to claim 5 in view of ARAKAWA (JP 2004090999).
Regarding claim 10, Laarhoven-Murakami -Akira discloses all the elements of claim 5.However, Laarhoven-Naruse-Akira does not explicitly discloses the bottom of the side plate is internally provided with a third closed cavity extending along the length direction of the side plate.
	
Awakawa is in the field of endeavor and discloses one pair of the side plates that are each provided with a cavity (Fig.10c; 114) in lower edge.
“ A hollow rib (lower hollow rib or side hollow rib) having the same structure as the upper hollow rib 114 may be provided at the lower end portion or the left and right side portions of the long side wall 14. Further, the hollow ribs may be provided at the lower end portion or the left and right side portions of the short side wall 13.”
. 

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
Applicant argues that the cavity of Murakami is not a closed cavity but applicant’s written description does not define what a closed cavity is. As best understood, the cavity of Murakami is a closed cavity in the same manner the applicant appears to disclose a closed cavity. Lastly, the annotated fig. of page 10 of the applicant’s argument is a cross sectional view and the Examiner respectfully disagrees that this cross sectional view shows an “ open cavity” as alleged by the applicant.  Fig. 1a shows that an external surface is covering the cavity. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJIDUL ISLAM whose telephone number is (571)272-7670. The examiner can normally be reached Monday-Friday 8:30 -5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJIDUL ISLAM/Examiner, Art Unit 3736                                                                                                                                                                                                        


/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736